IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-20699
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

WILLIAM CASTANEDA,

                                           Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-H-94-144-2
                       - - - - - - - - - -
                            May 1, 1996



Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Castaneda contends that the district court erred in

increasing his offense level by two levels pursuant to U.S.S.G.

§ 3B1.1(c).    Based upon a careful review of the record and the

arguments of the parties, we hold that application of the

§ 3B1.1(c) adjustment was not clearly erroneous.     United States

v. Alvarado, 898 F.2d 987, 993-94 (5th Cir. 1990).

     AFFIRMED.


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.